Order denying motion to change place of trial from Queens county to Greene county reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The number of material witnesses necessary to be called upon either side being substantially the same, in the absence of some special reason for retaining the place of trial in the county of plaintiff’s residence, it should be changed to the county where the cause of action arose. (Fluckiger v. Haber, 144 App. Div. 65, Rose v. Town of Richmond, 214 App. Div. 142.) Lazansky, P. J., Rich, Young, Seeger and Seudder, JJ., concur.